IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

5229 UNIVERSITY, LLC, a Washington            )         No. 81571-7-I
limited liability company; Z REAL             )
ESTATE, INC., a Washington corporation;       )         DIVISION ONE
RUN YOUNG USA, LLC, an Oregon                 )
limited liability company; 4501 38th WEST     )         UNPUBLISHED OPINION
SEATTLE, LLC, a Washington limited            )
liability company; ZN PROPERTIES, LLC,        )
a Washington limited liability company,       )
                                              )
                     Respondents,             )
                                              )
              v.                              )
                                              )
JIALIN LI, an individual,                     )
                                              )
                     Appellant.               )
                                              )

        HAZELRIGG, J. — Several Washington business entities ask this court to

 review the trial court’s denial of attorney fees and costs arising from claims of

 frivolous lien and wrongful garnishment. Because the liens and garnishment were

 filed with substantial justification, the trial court did not abuse its discretion in

 declining to award fees or costs and we affirm.


                                       FACTS

        Haolin Zheng and Jialin Li were married in the People’s Republic of China

 in 2011, and later moved to Washington. They have two children. Zheng’s parents

 live in China, and after a visit to Oregon in 2013, they became interested in
No. 81571-7-I/2

investing in the United States. At that time, law in China prevented its citizens from

investing in entities such as limited liability companies (LLCs). Zheng’s parents

elected to work through him, directing funds to bank accounts owned by Zheng,

and purchased properties in Zheng’s name. Chinese law as to foreign investments

changed in 2015.        The family made several real estate investments through

various LLCs and corporations. In May 2018, Li filed for divorce in King County,

Washington. Zheng drained the only bank account to which Li had access to and

cut off her credit card.1 Zheng’s mother evicted Li and the children from their home.

During the dissolution proceeding, Zheng disappeared to China and stopped

paying court-ordered support and tuition for the children. After realizing Zheng had

left the country, counsel for Li placed “marital liens” on several properties and

garnished a U.S. Bank account. Several LLCs belonging to Zheng and his parents

(collectively, the Zheng/Zhang LLCs) filed suit to remove the liens and

garnishments.

        After a bench trial and detailed tracing of assets through expert testimony

and reports, the trial judge found the marital community had no legal entitlement

to the properties or the bank account. Rather, all the properties and accounts

belonged to various LLCs owned entirely by Zheng’s family and friends. As a

result, the trial court held that the liens recorded by Li and the garnishment of the

bank account lacked the proper legal basis. However, the trial court also held the




1        The Zheng/Zhang LLCs urge this court to overlook Zheng’s misconduct as irrelevant. We
decline. Zheng’s misconduct, and the participation of his family in that misconduct, created the
exact justification which precludes them from being awarded attorney fees.


                                             -2-
No. 81571-7-I/3

property owners were not entitled to attorney fees or costs and expressly rejected

their request. The Zheng/Zhang LLCs appeal.


                                     ANALYSIS

       The Zheng/Zhang LLCs challenge the trial court’s ruling denying their

request for attorney fees or costs. They argue that Li had no reasonable basis for

filing the liens against the properties or garnishing the bank account because the

assets belonged to LLCs owned and/or funded by Zheng’s parents.

       A trial court has discretion to award aggrieved parties reasonable attorney

fees. Richau v. Rayner, 98 Wn. App. 190, 197, 988 P.2d 1052 (1999) (citing RCW

4.28.328(3)). A trial court abuses its discretion if its decision is based on untenable

grounds or untenable reasons. In re Marriage of Littlefield, 133 Wn.2d 39, 46–47,

940 P.2d 1362 (1997).

       The trial court did not abuse its discretion in declining to award attorney fees

because it was Zheng’s own conduct which created the confusion as to the true

ownership of the assets. Li had a substantial justification for filing the liens and

garnishment. The business structure of the Zheng/Zhang LLCs, coupled with

Zheng’s consistent misrepresentations to third parties, made it extremely difficult

for outsiders to discern who owned which assets. This gave Li and her counsel a

substantial basis to believe the community had a claim to the assets, and although

the liens and garnishment were ultimately found to be invalid, the Zheng/Zhang

LLCs are not entitled to attorney fees or costs.




                                         -3-
No. 81571-7-I/4

I.     Attorney Fees

       RCW 4.28.328 provides for attorney fees and costs incurred by a party who

defends against a “lis pendens” or other instrument which clouds title to real

property. If “the claimant establishes a substantial justification for filing the lis

pendens,” the defendant is not entitled to damages. Id. Where “claimants provide

no evidence of a legal right to the property,” awarding fees and costs is appropriate.

S. Kitsap Fam. Worship Ctr. v. Weir, 135 Wn. App. 900, 912, 146 P.3d 935 (2006).

However, if the claimant has “a reasonable, good faith basis in fact or law for

believing they have an interest in the property, a lis pendens is substantially

justified.” Id. (emphasis added).

       In Richau, the court found there was no substantial justification when a

claimant “did not present any evidence that they had a legal right to the property,”

rather the claimant relied only “on their ‘belief’ the property would revert to them if

the [defendants] did not build a golf course.” 98 Wn. App. at 198. However, while

the court explicitly instructed the trial court to award damages to the defendant, it

left it to the trial court’s discretion whether to award attorney fees. Id.

       In Keystone Land & Development v. Xerox Corp., the 9th Circuit

(interpreting Washington law) held that even though they rejected the claimant’s

lis pendens claim and granted summary judgment in favor of the defendant, the

claimant had substantial justification to bring the lis pendens. 353 F.3d 1070, 1076

(9th Cir. 2003).

       Simply because a lien is invalid does not mean the claimant lacked

substantial justification to bring the claim. For example, in Intermountain Electric,




                                          -4-
No. 81571-7-I/5

Inc. v. G-A-T Bros. Construction, Inc., the court held that a lien filed outside the 90-

day window was invalid on its face, but was not frivolous. 115 Wn. App. 384, 393–

94, 62 P.3d 548 (2003). While ultimately invalid, the court reasoned that the trial

court might have been persuaded by the legal arguments for tolling the time period,

give a liberal construction to the statute, changed the existing law, or simply

overlooked the missed deadline. Id.

       In this case, Li had substantial bases for filing the liens, and the trial court

did not abuse its discretion in agreeing. Ultimately, the misrepresentations of

Zheng and the structure of the business entities made it extremely difficult to

identify who owned the property and accounts involved.                Combined with

disappearing assets, Zheng’s refusal to pay for his children’s basic needs, and

violation of court orders, it is clear why counsel sought to protect what they

reasonably believed was community property. The property owners were, at best,

complicit in Zheng’s misconduct. The trial court found Zheng and his family lacked

credibility and the judge remained skeptical of the property owners’ assertions

through the end of trial. It was only after extremely detailed tracing analysis

conducted by an expert that the assets were found to be community property.

These findings all support the trial court’s determination that the property owners

were not entitled to attorney fees or costs. This was not an abuse of discretion,

and we affirm the trial court’s determinations.


       A.     Equitable Liens

       The Zheng/Zhang LLCs argue that Li had no legal basis for filing

prejudgment “marital liens” and the property owners are entitled to fees and costs



                                         -5-
No. 81571-7-I/6

for having to remove the liens. Li responds that the liens were equitable liens to

prevent an injustice and enforce the trial court’s January 2, 2019 and February 14,

2019 orders.

       Equitable liens are not created by common law or statute, but rather as a

tool of equity “where there is no valid lien at law and one is needed to prevent an

injustice.” In re Marriage of Sievers, 78 Wn. App. 287, 313, 897 P.2d 388 (1995).

Courts in this state have imposed equitable liens “for the purpose of securing

awards of community property which are to be paid to a spouse in future

installments.” N. Commercial Co. v. E.J. Hermann Co., 22 Wn. App. 963, 967, 593

P.2d 1332 (1979). The power to impose an equitable lien “arises from the court’s

inherent authority to make its judgments effective.” Id. at 968. However, our case

law does not give a party the right to impose an equitable lien. “Where a statutory

lien is unavailable, a court may create an equitable lien. Such an order must be

express.” Bank of Am., N.A. v. Owens, 173 Wn.2d 40, 49, 266 P.3d 211 (2011)

(emphasis added). To determine whether a court has imposed an equitable lien,

“we look to the actual language of the judgment.” Id. at 50 (emphasis added). In

briefing, Li concedes that “Washington courts have imposed equitable liens,” citing

only cases where a trial court imposed an equitable lien, not a party.

       Here, the lien was filed by a party, not awarded by a judge. While the lien

was not truly an equitable one, a lien may be ultimately invalid and still have a

substantial justification that supported its initial filing.   This case is similar to

Intermountain Electric, Inc., where the court held that the claimant brought

potentially meritorious claims even though the lien was brought outside of the strict




                                         -6-
No. 81571-7-I/7

90-day filing period (thus, rendering it facially invalid). 115 Wn. App. at 394

(analyzing a statutory, construction lien).      The trial court might have been

persuaded that its temporary order gave rise to an equitable lien, or read

Washington case law more expansively to permit a party to file an equitable lien.

The trial court did not abuse its discretion in denying attorney fees and costs.


       B.      Community Property Liens

       Li alternatively argues that the liens were community property liens under

RCW 26.16.100. The LLCs argue the lien was improper because Zheng “did not

have ‘legal title of record.’”

       Again, Li reasonably believed the assets were community property, and that

Zheng held legal title. The structure of the business enterprise made it “very

difficult for an outsider to see who really owned the property” until the defendants

submitted a detailed tracing of assets.       The trial court cited Zheng’s lack of

credibility as a reason Li, her counsel, and the trial court could not believe

representations by Zheng and the LLCs about which assets belonged to Zheng

and/or the community.


II.    Wrongful Garnishment Claim

       RCW 6.27.060 permits a judgment creditor to garnish accounts of a

defendant or judgment creditor. The Zheng/Zhang LLCs argue Li had no lawful

justification for her garnishment because the account belonged to Z Real Estate,

Inc. The Zheng/Zhang LLCs argue they are entitled to attorney fees under RCW

6.27.320. Li asserts that RCW 6.27.320 only provides for attorney fees where the




                                        -7-
No. 81571-7-I/8

party seeking garnishment satisfies the judgment for a different source, but

continues holding defendant’s funds.

       The plain language of RCW 6.27.320 provides that when a plaintiff obtains

satisfaction of the judgment and payment of recoverable costs “from a source other

than the garnishment,” it is the plaintiff’s duty to obtain a dismissal. Failure to do

so entitles a defendant to move for dismissal and obtain its costs. Id.

       Here, Li did not obtain satisfaction of a judgment from another source.

Additionally, it was reasonable for Li to believe the bank account belonged to the

community—the U.S. Bank account was opened by Zheng, U.S. Bank treated him

as the owner and did not know who the account actually belonged to, and it was

only after a detailed tracing was complete that the true source of the funds was

revealed. Again, the trial court reiterated that Zheng’s lack of credibility made it

difficult for Li and the court to believe Zheng’s and the property owners’

representations. The trial court did not abuse its discretion in finding that the

Zheng/Zhang LLCs were not entitled to attorney fees or costs.


III.   Attorney Fees on Appeal

       Both parties request attorney fees on appeal. Attorney fees are available

to a prevailing party under RAP 18.1(a) when applicable law grants the right to

recover those fees.

       The Zheng/Zhang LLCs request attorney fees under Richau. There, the

court awarded the prevailing party attorney fees on appeal under RCW

4.28.328(3).   98 Wn. App. at 199.        Because they have not prevailed, the

Zheng/Zhang LLCs are not entitled to attorney fees on appeal.



                                        -8-
No. 81571-7-I/9

       Li requests attorney fees under RAP 18.9(a), arguing that the Zheng/Zhang

LLCs filed a frivolous appeal. “An appeal is frivolous if, considering the entire

record, the court is convinced that the appeal presents no debatable issues upon

which reasonable minds might differ and that it is so devoid of merit that there is

no possibility of reversal.” Lutz Tile, Inc. v. Krech, 136 Wn. App. 899, 906, 151

P.3d 219 (2007). The Zheng/Zhang LLCs’ appeal does not meet this standard of

frivolousness, therefore Li’s request is also denied.

       Affirmed.




WE CONCUR:




                                        -9-